Citation Nr: 0933173	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  09-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease, spondylosis, disc bulge L3-S1, 
status post hemilaminectomy and facectomy with thoracolumbar 
strain.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1972 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for degenerative disc disease, spondylosis, disc 
bulge L3-S1, status post hemilaminectomy and facectomy with 
thoracolumbar strain.

The Board notes that, before we may reopen a previously 
denied claim, we must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen the prior final decision.  
See Barnett v. Brown, 8 Vet. App. 1 (1995); aff'd., 83 F.3d 
1380 (Fed.Cir. 1996).  Furthermore, if the Board finds that 
new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

The Veteran's claim for payment or reimbursement of 
unauthorized medical expenses incurred as a result of May 22, 
2006, treatment at Sierra Vista Regional Medical Center has 
been addressed in a separate Board decision.


FINDINGS OF FACT

1.  By June 1978 rating decision, the RO denied service 
connection for a low back disorder, essentially based upon a 
finding that there was no showing that the back pain for 
which the Veteran was treated in service resulted in a 
chronic disability, or that there was any current lumbar 
disability shown to be related to service.  The Veteran did 
not appeal the June 1978 determination, and it became final.

2.  Evidence received subsequent to the final June 1978 RO 
rating decision was not previously submitted to agency 
decision makers; however, it does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating 
that claim.


CONCLUSIONS OF LAW

1.  The June 1978 RO rating decision which denied service 
connection for a low back condition is the last previous 
final disallowance of that claim.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2009).

2.  Evidence received since the June 1978 RO rating decision 
is new but it is not material, and the Veteran's claim for 
service connection for a low back disorder may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in May 2007 that fully addressed 
the notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  
Finally, the Board notes that, in the May 2007 letter, the RO 
advised the Veteran of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  Moreover, he has not demonstrated any error 
in VCAA notice, and any presumption of error as to the first 
element of VCAA notice has been rebutted in this case.  See 
Shinseki v. Sanders, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran

The Board also notes that in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  In this case, the Veteran has been informed of the 
evidence necessary to establish his eligibility for VA 
benefits and of the necessity of presenting new and material 
evidence along with that definition. Thus, the Board 
concludes that the May 2007 letter received by the Veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced by the notice 
and assistance provided.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA treatment records.  Because the request to 
reopen is herein denied, a VA examination in this matter is 
not necessary or warranted.  In addition, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background and Analysis

To reopen a claim following a final decision, the Veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to §3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the Veteran's claims to 
reopen were filed after August 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence of record at the time of the June 1978 RO rating 
decision included service treatment records (STRs), VA 
treatment records, and a personal statement from the Veteran.  
STRs showed that in May 1973 the Veteran complained of 
chronic low back pain.  He reported he could not straighten 
up after coming back from the field.  He reported he had 
suffered with back problems since he was 10 years old, and 
that he started working as a 10-year-old, lifting heavy 
objects.  The impression was chronic low back pain, and 
physical therapy was recommended.  VA treatment records show 
that in January 1978 the Veteran complained of back pain, 
worse over the past two months.  He reported he had recently 
been told by a chiropractor that his spine was twisted.  An 
X-ray was reported to show scoliosis with a history of pain 
since 1975.  There was also a notation that he complained of 
back pain since December 1975.  The assessment was back pain, 
etiology undetermined.  In a February 1978 lay statement, the 
Veteran claimed he had injured his back in service, in a 
rappelling training exercise from a helicopter.

By June 1978 rating decision, the RO denied service 
connection for a low back condition, essentially based upon a 
finding that there was no showing that the back pain for 
which the Veteran was treated in service had resulted in a 
chronic disability, or that there was any current lumbar 
disability shown to be related to service.  The Veteran did 
not appeal the June 1978 determination, and it was therefore 
final.

Evidence submitted subsequent to the June 1978 RO rating 
decision includes VA treatment records, private treatment 
records, a VA examination report, lay statements from the 
Veteran, and a statement from the Veteran's mother.  Although 
the treatment records are new, none of these records shows a 
medical link between any current low back problems and 
service.  While the treatment records do show that the 
Veteran was diagnosed and treated for a current low back 
disability, there was no competent evidence linking any such 
current low back disability to service.  And, although a May 
2007 VA treatment record shows the Veteran reported that his 
back pain started in service as a result of rappelling from a 
helicopter, in October 1998 he reported a 10-year history of 
low back pain, and in September 2000 he reported that since 
August 1998 he had suffered from low back pain whenever he 
attempted physical labor.  

While these documents (treatment records and VA examination 
report) are new, in that such documents have not been 
previously considered and are not duplicate or cumulative, 
this evidence is not material to this claim.  Although the 
medical records which show a current low back disability do 
provide information which relates to an unestablished fact 
necessary to substantiate the claim - evidence of a current 
disability - this evidence does not raise a reasonable 
possibility of substantiating the claim, because there is no 
competent evidence linking any current low back disability to 
service. 

In that regard, the Board notes that the Veteran and his 
mother have submitted lay statements asserting that the 
Veteran has had low back pain since an accident in service.  
However, the Board notes that these lay statements are 
cumulative of the Veteran's lay statement in February 1978, 
in which he claimed his low back pain was related to a 
helicopter rappelling accident in service.  Thus, after 
conducting an independent review of the evidence, the Board 
concludes that new and material evidence has not been 
submitted to reopen the claim for service connection for 
degenerative disc disease, spondylosis, disc bulge L3-S1, 
status post hemilaminectomy and facectomy with thoracolumbar 
strain, and therefore the claim may not be reopened.


ORDER

The Veteran has not submitted new and material evidence to 
reopen the previously denied claim of service connection for 
degenerative disc disease, spondylosis, disc bulge L3-S1, 
status post hemilaminectomy and facectomy with thoracolumbar 
strain, and the appeal is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


